Citation Nr: 1455462	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  05-41 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a disability rating higher than 20 percent for fracture, left collar bone.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 Rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Board notes that, during the pendency of the appeal, a July 2014 Rating decision granted service connection for Hepatitis C, considered a full grant of the benefit sought on appeal as to that issue.  No related contentions have been advanced since.  Consequently, the Board does not address the issue here.  

The issue of compensation pursuant to 38 U.S.C.A. § 1151 may potentially have been raised for the first time by the Veteran's representative in a November 2014 brief.  Also, the Veteran has submitted additional evidence (statements received in October and November 2014) relating to the Board decisions of January 2011 (denying service connection for a back disability) and December 2012 (denying an increased rating for PTSD) and pertaining to the Rating decision of February 2014 (denying service connection for migraine headaches, chronic pain syndrome, etc.).  The Board does not have jurisdiction over these issues, and they referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran has not exhibited malunion, nonunion (with or without loose movement), or dislocation of the left clavicle or scapula at any time during the pendency of the claim.

2.  The Veteran does not have X-ray evidence of degenerative arthritis involving two or more major joints (with or without incapacitating exacerbations) injured during or due to his military service. 

3.  The Veteran has not shown flexion or abduction of the left shoulder functionally limited to 25 degrees from his side at any time during the pendency of the claim.

4.  The Veteran has never had ankylosis of the left scapulohumeral articulation.

5.  The Veteran has had neither fibrous union or malunion (either marked or moderate) of the left humerus nor any frequency of recurrent dislocation with any degree of guarding of movement involving the left glenohumeral joint.


CONCLUSION OF LAW

The criteria for a disability evaluation greater than 20 percent for fracture, left collar bone, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural History

The Veteran appealed a March 2009 Board decision that granted a higher evaluation of 20 percent for residuals of a left clavicle fracture (based on limited motion of the shoulder), from the date of claim for increase in May 2004.  A June 2010 JMR identified three issues for amelioration:  1) consideration of a new VA examination, in light of a record that suggested possible worsening of the disability, 2) explicit discussion of an evaluation under all applicable diagnostic codes of the Rating Schedule (i.e. Diagnostic Code 5003, in addition to the assigned diagnostic code), and 3) discussion of the possibility of an extraschedular evaluation.

The Board has remanded the issue on appeal twice since, in November 2011 and, again, in December 2012.  Indeed, the November 2011 Remand requested a new VA examination and directed the VA examiner to explicitly address a July 2004 VA examination finding related to a developing "frozen shoulder."  

In December 2012, the Board found that there was not substantial compliance with the 2011 remand directive as the VA examiner had not commented on the prior examination finding.  Additionally, the Board requested a determination, if feasible, regarding the additional loss of motion in degrees due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Since the 2012 remand, the requested development has been substantially completed, and the Board now finds that the remaining issue on appeal is ripe for disposition.  See Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in VA letters of June 2004 and March 2011, including what the evidence must show for a claim for increase.  Of note, a June 2010 Joint Motion for Remand (JMR) did not identify any notice deficiency, and neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained and private medical evidence-i.e. receipts of medical expenses-are a matter of record.  The Board notes that the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to VA) in July 2004.  While it is unclear whether any of the identified health care is related to the issue on appeal, the most recent treatment date is from 2001.  Therefore, the Board concludes that the information is not relevant to the evaluation of the service-connected disability during any portion of the appeal period, commencing three years later.  

The Veteran was also provided with multiple VA examinations, the reports of which have been associated with the claims file.  A VA examination was performed in July 2004.  Subsequent VA examinations were provided to assess the extent of disability in May 2011 and August 2013.  The Board finds these examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran on each occasion, including eliciting a history from him, and provided the information necessary to evaluate his disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Neither the Veteran nor his representative has objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

III.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board also appreciates that staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532 (1993).  VA may change the diagnostic code, but must specifically explain such change.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  As will be discussed below, ratings for disabilities of the clavicle are generally based on bone impairment or impairment of function of a contiguous joint (e.g. limited range of motion of the arm at the shoulder).  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.  That is, VA attempts to quantify the symptoms and limitation caused by a variety of impairments, regardless of how they are diagnosed.  Accordingly, all potentially relevant diagnostic codes will be considered.  

During the pendency of this appeal, the Board determined a higher 20-percent evaluation was warranted for limited motion of the non-dominant arm at the shoulder, impliedly associated with residuals of the collar bone injury in service.  The December 2012 Rating decision that implemented the Board decision maintained the existing Diagnostic Code, 5203.  Diagnostic Code 5203 provides a maximum 20 percent rating for dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.  As such, no higher evaluation is available based on application of this Diagnostic Code. 

The Board pauses to note, primarily for the purpose of discounting any possible separate evaluation based on distinct manifestations of disability, that a compensable evaluation is not warranted under DC 5203.  No pathology involving the scapula, attributable to service-connected disability, has been identified.  Also, the Veteran has not exhibited dislocation or nonunion (with or without loose movement) of the clavicle at any time during the pendency of this claim.  That is, the Veteran could not be entitled to a 20 percent evaluation under DC 5203.  In fact, the evidence does not establish even a minimally compensable (10 percent) evaluation based on malunion of the clavicle, during the appeal period.  Radiographic imaging from May 2011 and August 2013 showed a healed fracture of the clavicle with minimal residual deformity of that bone.  Clinical correlation was also negative for related symptoms, other than for a nontender bony formation at the fracture site.

The Board turns to other relevant pathology.  In August 2013, the VA examiner reviewed Magnetic Resonance Imaging (MRI) results from 1997, which showed a probable small partial tear of the inferior surface of the supraspinatus tendon, or focal tendonitis.  A similar finding was evident based on a May 2004 X-ray.  Diagnostic Code 5024 addresses an analogous disability, tenosynovitis.  The Rating Schedule instructs that such disability is rated on limitation of the affected parts, as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5024.  Thus, this analysis merges with the evaluation under DCs 5003 (degenerative arthritis) and 5201 (limitation of motion of the arm), as discussed below.

The JMR directed the Board to fully discuss whether a separate rating under DC 5003 was appropriate in this case.  Diagnostic Code 5003 has three alternative imperatives, depending on the extent of limited motion involved.  It first directs that arthritis, established by X-ray evidence, will be rated based on limitation of motion for the specific joint involved (while the collar bone is not a joint, the shoulder is adjacent, thereby implicating DC 5201 on these facts).  Where, however, that would result in a noncompensable rating, a 10 percent evaluation may be assigned for each qualifying major joint with less than compensable-but some degree of-limited motion.  Third-in the absence of any limitation of motion-a 10 percent evaluation, or a maximum of 20 percent (with occasional incapacitating exacerbations), may be assigned under DC 5003 just for arthritis involving two or more major joints.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.  While pausing to note that a group of minor joints is not implicated here, the Board recognizes that the Rating Schedule defines the shoulder as a major joint.  See 38 C.F.R. § 4.45(f).

As previously detailed by the Board, DC 5003, on its face, does not directly provide for an evaluation higher than the 20 percent currently assigned.  Furthermore, the VA examiner in May 2011 concluded there was no evidence of incapacitation due to arthritis.  Also, the Veteran is not service connected for any additional musculoskeletal disabilities.  As such, while recent radiographic imaging shows mild osteoarthritis of the glenohumeral (May 2011 and August 2013) and acromioclavicular (August 2013 only) portions, the left shoulder is the only major joint implicated here.  Thus, a compensable evaluation is not warranted based solely on the presence of arthritis, or the third imperative of DC 5003.

Still, the continued applicability of DC 5003, as opposed to the possibility of a compensable evaluation under a separate DC, remains to be determined.  That is, the extent of limited motion, if any, must be assessed in order to determine whether DC 5003 or DC 5201 is most appropriate under the current circumstances.
 
Diagnostic Code 5201 involves limitation of motion of the arm, specifically at the shoulder.  As a point of reference, normal ranges of upper extremity motion are defined by VA regulation, as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is the equivalent of lifting to 90 degrees, whereas lifting midway between the side and shoulder equates to 45 degrees of motion.  See 38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5201 provides that limitation of motion of the minor (or non-dominant) arm at shoulder level warrants a 20 percent disability rating.  Limitation of motion of the minor arm midway between the side and shoulder level also warrants a 20 percent disability rating.  Limitation of motion of the minor arm to 25 degrees from the side warrants a maximum 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201

During July 2004 VA examination, the Veteran exhibited 93 degrees of flexion, reduced to 80 degree on repetitive motion, and 65 degrees of abduction, unchanged after repetitive motion.  Motion was limited by 10/10 pain.  During May 2011 VA examination, the Veteran exhibited 90 degrees of flexion, with objective evidence of pain, and 66 degrees of abduction, also with pain.  Repetitive motion testing did not alter the results.  Thus, based on these two examinations, a compensable evaluation of 20 percent is warranted for motion of the arm limited to shoulder level, but convincingly exceeding the 25 degree threshold necessary for a higher 30-percent evaluation. 

The 2013 VA examination actually revealed improvement in the range of motion of the Veteran's left shoulder as he demonstrated 160 degrees of flexion, with objective pain documented at 125 degrees, and 140 degrees of abduction, with objective evidence of pain shown at 130 degrees.  After three repetitions, flexion remained unchanged, while abduction increased to 150 degrees.  Here, the evidence of record fails to show that the range of motion in the Veteran's left shoulder is, or has been at any time during the course of the appeal, sufficiently limited as to warrant even a minimally compensable rating of 20 percent.  Yet, the inquiry does not end here.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.

During the 2004 VA examination, the Veteran reported stiffness and swelling and denied weakness.  The Veteran also described flares, occurring after lying on the arm or with overhead movements and persisting for up to two days.  There was no evidence of muscle atrophy but strength testing of the shoulder could not be performed due to pain.  The VA examiner determined that overhead movement and significant lifting was precluded.  In 2011, the Veteran reported stiffness, weakness, and decreased speed of motion, but denied locking, effusion, inflammation, giving way, instability, and incoordination.  Objective evidence demonstrated crepitus and diffuse tenderness to palpation.  

Expressly responding to the 2012 Board remand, the VA examiner, in August 2013, documented functional loss due to pain on movement and less movement than normal.  The Veteran reported flares with driving long distances or with any lifting.  There was no evidence of localized tenderness or tenderness to palpation of the acromioclavicular joint.  The VA examiner estimated a 5-10  degree reduction in range of motion due to such functional loss during flares or repeated use, but concluded that functional loss was not so severe that the Veteran would be equally served by amputation with prosthesis.  Even considering the maximum 10-degree reduction in range of motion, the Veteran still maintains 150 degrees of flexion and 130 degrees of abduction-again, greatly exceeding the thresholds for even the minimum 20 percent rating.  

Therefore, the current evidence demonstrates that the Veteran would be entitled to a 10 percent evaluation under DC 5003, for radiographic evidence of arthritis involving one major joint-the left shoulder-in combination with limited motion that is not otherwise compensable under a separate diagnostic code (i.e. DC 5201).

The Board now considers whether a higher rating is permissible under any other DCs.  The only remaining DCs available for rating disability of the shoulder and arm are DCs 5200 and 5202.  A higher rating under Diagnostic Code 5202 is not warranted.  A 40-percent evaluation is warranted for fibrous union of the humerus, involving the minor arm.  Again, the evidence also fails to establish the minimum compensable evaluation of 20 percent, as well.  While radiographic imaging has shown mild osteoarthritis of the glenohumeral joint, there was neither evidence of fibrous union nor of malunion (marked or moderate) of the humerus-the latter corresponding to a 20 percent evaluation.  Additionally, while the May 2011 examination was positive for guarding, the Veteran denied dislocation of the shoulder generally, and the record does not otherwise establish the predicate recurrent dislocations of the scapulohumeral joint-20 percent.  

Any evaluation under DC 5200 requires ankylosis of the scapulohumeral articulation; there is no such compelling evidence.  While the July 2004 examiner noted "frozen shoulder developing", the May 2011 VA examination ruled out ankylosis, without specifically addressing the July 2004 examination finding.  The Board recognizes that the August 2013 VA examination report explicitly addresses and resolves the question that resulted in a lack of compliance with its 2011 remand directive.  After reviewing the prior VA examination and VA treatment records, the VA examiner found no clinical evidence of a frozen shoulder.  By way of explanation, the VA examiner did identify an acute injury due to a fall, confirmed by VA treatment records, shortly before the prior VA examination, which may have complicated the disability evaluation at that time.  Still, the contemporaneous VA treatment records show movement of the joint.  The VA examiner remarked:

The veteran does NOT have a frozen shoulder.  Review of the records on CPRS shows that he experienced a fall on 5/[]/04 injuring his L[eft] side including his shoulder.  He was referred to [physical therapy] after the fall for a shoulder sling.  He was seen in follow-up by his [primary care provider] on 5/[]/04 noting "His ribs are still sore and his left shoulder is still bothersome if he gets it in a certain position."  It appears that he either did not mention this fall to the C&P Examiner on 7/[]/04 or the examiner failed to note it in his exam.

His PCP referred him to Ortho who saw him on 11/[]/04 for L shoulder pain and noted "He has a [history] of several y[ea]rs of symptoms.  Has had, he tells me, 3 injections by Dr. Gupta, but following this he then fell in May of this y[ea]r and since that time his shoulder has been much worse on the L side.  EXAM: This [patient] has [full range of motion], but marked weakness against resistance in forward flexion and abduction to the L shoulder.  Normal appearance of the shoulder.  Neg[ative] sulcus sign.  Neg apprehension sign.  No instability noted about the shoulder.  [Deep tendon reflexes] 2+ and equal.  Sensation intact.  Pulses intact."

He was seen by Ortho again for bilateral shoulder issues on 9/[]/06 at which time it was noted: After examining him today and noting full [range of motion] of both shoulders but marked weakness against resistance and forward flexion and abduction with no specific nerve or vascular deficits in the [upper extremities]."  The R[ight] shoulder rotator cuff tear was operable and was repaired on 1/[]/07.  The L shoulder rotator cuff was noted to be inoperable (not a significant tear) and has not been repaired.  Therefore it is unclear as to why the examiner noted "frozen shoulder developing."

The Board finds the most recent VA examination, which refers to the conflicting medical record at the relative time of the purported frozen shoulder, most probative of the issue.  The finding in the 2004 VA examination is not supported by any explanation and is refuted by the subsequent VA treatment records.  Therefore, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran had ankylosis at any time during the pendency of the claim.  As described, the overall disability picture does not more closely approximate rating criteria in excess of 20 percent, under either any single or permissible combination of diagnostic code(s).  

The Board, too, will not now disturb the evaluation, in light of the most recent evidence, which shows improved range of motion.  The existing 20-percent evaluation was granted back to May 2004, more than five years ago.  It is, therefore, presumed stable.  See 38 C.F.R. § 3.344 (indicating that a change in medical findings will be handled "so as to produce the greatest degree of stability of disability evaluations").  Ratings involving disabilities subject to episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a).  The Board makes no such determination regarding sustained improvement, based solely on the 2013 VA examination.

Importantly, two VA examiners opined, in May 2011 and August 2013, that the Veteran's current left shoulder pathology is not related to his in-service left clavicle fracture.  This conclusion is not inconsistent with: the Veteran's service treatment records, which contain a denial of shoulder pain at separation; the original 1972 Rating decision, which found that the fracture healed without complication; or with the 1985 VA examination, which only identified pain at the site of the clavicle fracture and which did not implicate any other manifestation of related disability.  Also, the 2004 VA examination did not expressly identify limitation of the arm at the shoulder as a residual of the collar bone fracture.  The 2009 Board decision concluded: "In assessing his current left shoulder disability, the Board notes that he has long had decreased mobility as a result of the in-service collarbone fracture."  Still, in May 2011, the VA examiner remarked:

[The Veteran] fractured his left clavicle. The service treatment record[s] verify this.  With today's visit, the exam and x-rays show no signs of significant abnormality involving this old fracture.  The x-rays show that he has degenerative joint disease in the g[l]enohumeral joint[.]  This condition is no[t] due to the previous left clavicle fracture.  The old clavicle fracture healed well a[n]d did not cause a malalignment of the glenohumeral joint.

In August 2013, the VA examiner corroborated the prior opinion, adding that the service-connected disability has also not aggravated the shoulder pathology:

The veteran had a small rotator cuff tear first noted in the l990s, over 20 years after service.  It was not significant enough to be surgically corrected.  He has experience several injuries to the shoulder which are most likely the causes of the tear and continued problems.  The current rotator cuff condition and slight decreased [range of motion] due to mild [degenerative joint disease] and deconditioning are less likely as not aggravated by the [service connected] history of fractured L clavicle.  His current changes are due to the history of the injuries to the shoulder joint and rotator cuff and less likely aggravated by the history of the clavicle as it was proximal to the joint.  

This provides more evidence against granting a higher evaluation for service-connected residuals of the collar bone injury.  Consequently, the Board makes two additional findings: (1) it is likely (a more than 50% chance) that the Veteran's current problems with his shoulder are not associated with his service or his service-connected disability, based on the medical evidence cited above; and (2) even if the Board assumes that all of the Veteran's problems with his shoulder are service-related, the evidence remains against a finding that the current disability warrants a rating in excess of 20 percent under any pertinent diagnostic code.  All reasonable doubt, as to the particular manifestation of service-connected disability established to date, is resolved in the Veteran's favor.

IV.  Extraschedular Evaluation

Pursuant to the JMR, the Board now also considers whether referral for consideration of an extraschedular rating is warranted.  The Board recognizes that if an exceptional case arises, where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The U.S. Court of Appeals for Veterans Claims has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, the threshold element for an extraschedular evaluation is not met.  The VA, private, and lay evidence fails to show anything unique or unusual about the Veteran's residual disability associated with the left clavicle fracture that would render the schedular criteria inadequate.  The Veteran's symptoms-pain and limited motion-have been specifically contemplated within the schedular rating that has been assigned.  Additional VA examination findings in 2004 indicated that the Veteran could carry objects only at his side.  The Veteran reported that rest, use of a TENS unit, Percocet, and stretching alleviated pain; he had a shoulder brace that he rarely, if ever, used, as well.  He exhibited full 90 degrees of external rotations, limited to 75 degrees on repetitive motion, and 30 degrees of internal rotation, unchanged after repetitions.  In 2011, the Veteran exhibited full 90 degrees of external rotation and 62 degrees of internal rotation, consistent over three repetitions.  The VA examiner noted mild effect on recreation, sports, and exercise-with no impact on chores, shopping, travel, feeding, bathing, dressing, toileting, grooming, or driving.  

Then, in 2013, VA examination findings showed full 90 degrees of external and internal rotation over three repetitions, with objective evidence of pain at 70 degrees.  Cross-body adduction test was negative, as was rotator cuff testing.  The Veteran denied a history of mechanical symptoms, joint replacement, or other surgery.  The VA examiner concluded that the disability did not impact work; it is unclear as to whether this conclusion was informed by the Veteran's lack of employment.  In any event, reasonable doubt is resolved in the Veteran's favor, as to this issue.  The Board recognizes that the inability to lift objects would impede certain types of physical employment.  

Yet, all of these findings and limitations are based on the underlying symptoms considered by the rating schedule, and the rating schedule is specifically designed to approximate average impairment in capacity for employment.  Nothing, here, tends to show that this axiom inadequately compensates the extent of manifest disability associated with residuals of the left clavicle fracture.  The Veteran has been provided with numerous thorough examinations during the course of his appeal, none of which identify any symptomatology not reasonably contemplated by the schedular diagnostic codes considered.  Therefore, because the schedular rating criteria reasonably describe the claimant's disability level and symptomatology, referral for consideration of an extraschedular rating is not warranted. 

Having addressed all three issues identified by the 2010 JMR, the Board concludes that the preponderance of the evidence is against assigning a higher schedular rating for any period on appeal and against referring the case for extraschedular consideration.  Hence, the appeal must be denied.  As to the ultimate issue, there is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



ORDER

A rating in excess of 20 percent for fracture, left collar bone, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


